SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) – March 31, 2011 OMNICARE, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 1-8269 31-1001351 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 100 East RiverCenter Boulevard Suite 1600 Covington, Kentucky (Address of Principal Executive Offices) (Zip Code) (859) 392-3300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On March 31, 2011, Omnicare, Inc. (the “Company”) announced its adoption of a Rule 10b5-1 plan under which the Company may continue to repurchase its shares at times when the Company would not ordinarily be in the market due to the Company’s trading policies or the possession of material non-public information.This plan has been established pursuant to, and as part of, the Company’s $200 million share repurchase program previously announced on May 3, 2010.The timing and extent of the repurchases are subject to SEC regulations as well as certain price, market volume and timing constraints specified in the plan. The press release announcing the Company’s adoption of a 10b5-1 plan is included as Exhibit 99.1 to this report and incorporated by reference in its entirety into this Item 8.01. Item9.01. Financial Statements and Exhibits. (d) Exhibits Press Release dated March 31, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Omnicare, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OMNICARE, INC. By: /s/John L. Workman John L. Workman President and Chief Financial Officer Date: March 31, 2011 EXHIBIT INDEX Press Release dated March 31, 2011.
